Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6/1/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1- 6 and 8-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. Chan et al. US 20150254330.  

As to claim 1,  Chan discloses a method for constructing, updating and managing a dynamic data-driven knowledge base comprising: 
accessing an ontology of entities and entity measurements (i.e. ontology  [0279]): acquiring data related to a plurality of entities or entity measurements (i.e. entity model . [0253]); 
annotating the data (i.e. annotated. [0018]) with the entities or entity measurements from the ontology ([0018]); 
using an inference engine to infer relations between entities or entity measurements from data (i.e. inference engine. [0142]); and 
integrating relations between entities or entity measurements in an updatable database of relations (relation. [0143]) thus forming a dynamic knowledge base (fig. 10).

As to claim 2,  Chan discloses a method of claim 1 wherein the inference engine implements one or more machine learning algorithms ([0179]).

As to claim 3,  Chan discloses a method of claim 1 wherein the inferred relations include multivariate relations between more than two entities or entity measurements. (relations [0223])

As to claim 4,  Chan discloses a method wherein the relations are integrated in a graph or hyper-graph structured database indexed by entities and entity measurements. (relations [0223])

As to claim 5,  Chan discloses a method of claim 1 wherein the inferred relations are annotated with one or more context tags (tags [0280]).

As to claim 6,  Chan discloses a method of claim 4 wherein the database of relations is further indexed by relation contexts.([0031]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chan et al. US 20150254330 in view of Bier et al. U.S. 8347237.


As to claim 7, Chan disclose a method of claim 1 further comprising: 
using a search engine to identify relations containing particular entities, entity measurements or context tags, (tags [0280]) or to identify relations, or to identify relations meeting user-specified filters (filter [0006]), the method of claim 1 further comprising data cleansing and formatting based on specified filters (filter [0006]).

Chan does not explicitly teach relations similar to a given relation.
Bier teaches relations similar to a given relation (similar . col. 10, lines 10-67).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Chan to include relations similar to a given relation.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Chan by the teaching of Bier to include relations similar to a given relation with the motivation to more analyze based on the knowledge worker's apparent interest as determined from entities and their relationships and to assist the knowledge worker when making inferences as taught by Bier (col. 3, lines 25-33).

As to claim 8, Chan disclose a method of claim 1 further comprising data cleansing and formatting based on specified recipes (fig. 2).

As to claim 9, Chan disclose a method of claim 1 further comprising storing the annotated data in a database that is cross-referenced with the relations. (relationship. [0046]).

As to claim 10, Chan disclose a method of claim 1 further comprising accessing textual data related to a plurality of entities or entity measurements, using a text-mining engine to derive relations between entities or entity measurements from text and integrating such text-derived relations between entities or entity measurements. ( data parsing. [0151]-[0152] )

As to claim 11, Chan disclose a method of claim 1 further comprising accessing, formatting and importing relations from external data sources or based on recipes specified or configured by the user. (externally received data. [0061]).

As to claim 12, Chan disclose a method of claim 1 further comprising a scoring engine that is used to assign scores to relations. (score [0205]).

As to claim 13, Chan disclose a method of claim 1 where the method is configured to automatically or periodically perform inference of relations based on new data or new entities or entity measurements.(fig. 2)

As to claim 14, Chan disclose a method in claim 1 where the entities are biological or medical entities. ([0154])

As to claim 15, Chan disclose a method in claim 1 where the entities relate to social or human entities. ([0154])

As to claim 16, Chan disclose a method in claim 1 where the entities relate to corporate or financial entities. (fig. 1)

As to claim 17, Chan disclose a method of claim 1 where the entities relate to material entities. (fig. 1).

As to claim 18 , Chan disclose 1 method of relating the results of a statistical analysis to 18existing knowledge in the dynamic data-driven knowledge base comprising:
accessing the result of a statistical analysis  (statistics. [0104] [0146]) relating entities or entity measurements;
accessing a dynamic knowledge base of entities, entity measurements (fig. 1-2) and
relations between entities and/or entity measurements ([0143]);
using a search engine to identify other relations in the knowledge base that containing one or more entities or entity measurements related by the statistical analysis (statistics. [0104] [0146]).

As to claim 19, Chan disclose a method for finding similar relations in the dynamic data-driven knowledge base comprising:
accessing a query relation for which similar relations are to be identified; 
accessing a knowledge base of entities, entity measurements and relations([0143]);
using a search engine to identify relations containing multiple or all entities or entity measurements related in the query relation ([0143]).

As to claim 20, Chan disclose a method for visualizing relations ( fig. 6 [0112]) in the dynamic data-driven knowledge base along with the data supporting the relations comprising: 
accessing data-derived relation{s) between entities or entity measurements ([0143]); 
accessing data columns (column [0048]) associated with the relation entities or entity Measurements ([0143]); 
creating a plot to visualize the relationship between data columns. (plotter. [0112])

As to claim 21, Chan disclose a method for creating a dynamic network visualization of the relations in the dynamic data-driven knowledge base comprising: accessing a knowledge base of entities, entity measurements and relations between entities and/or entity measurements ([0143]);
 accessing a query set of entities, entity measurements or context tags (tags [0280]);
using a search engine to identify relations containing one or more of the entities ([0143]); 
entity measurements or context tags in the query set(tags [0280]);
creating a network visualization by mapping the relations based on their entities and/or entity measurements ([0112]); 
employing a data visualization facility to access the data associated with a selected relation and create a plot of the related data columns ([0112]).

As to claim 22, Chan disclose a method in claim 21 further comprising a dynamic graph extension facility comprising: 
allowing the user to select one or more entities or entity measurements in the network: using the search engine to identify relations which include selected entities or entity measurements and meet user-specified criteria ([0112]).
 extending the network by the identified relations by mapping relationships between the entities and entity measurements. ([0112]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153